Schedule B to the DISTRIBUTION AND SERVICE PLAN (Rule 12b-1 Plan) (as amended on December 9, 2010 to add Davidson Equity Income Fund, Davidson Small-Mid Equity Fund and Davidson Intermediate Fixed Income Fund) Series or Fund of Advisors Series Trust Davidson Equity Income Fund Davidson Intermediate Fixed Income Fund Davidson Multi-Cap Equity Fund Davidson Small-Mid Equity Fund ADVISORS SERIES TRUST on behalf of the Funds listed on Schedule B By:/s/ Douglas G. Hess Name:Douglas G. Hess Title:President
